UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1222



HILTON LAWRENCE BROWN,

                                              Plaintiff - Appellant,

          versus


FEDERAL TRADE COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-4149-CCB)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hilton Lawrence Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hilton Lawrence Brown appeals the district court’s order dis-

missing his complaint without prejudice.    This court may exercise

jurisdiction only over final orders.   See 28 U.S.C. § 1291 (1994).

Because Brown may be able to save this action by amending his

complaint, the district court’s order is not an appealable final

order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993) (a dismissal without prejudice

is not reviewable unless the reasons stated for the dismissal

clearly disclose that no amendment to the complaint could cure its

defects).   We therefore dismiss the appeal without prejudice.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2